AFFIRMED and Opinion Filed January 18, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00313-CR
                                No. 05-20-00316-CR
                                No. 05-20-00317-CR
                       HARVEY LEWIS SIMS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-83735-2018

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                            Opinion by Justice Reichek
      Harvey Lewis Sims appeals his convictions for continuous sexual assault of a

child and indecency with a child by sexual contact. In his first three issues, Sims

contends the trial court erred in admitting certain evidence. In his fourth issue, Sims

contends the evidence is insufficient to support the jury’s finding of continuous

sexual abuse. We affirm the trial court’s judgment.
I. SANE Testimony

       In his first issue, appellant contends the trial court erred in admitting testimony

of a sexual assault nurse examiner (“SANE”) concerning statements made by the

alleged victim, I.S., during her medical examination. Appellant argues the testimony

constituted inadmissible hearsay.       We review a trial court’s decision on the

admissibility of evidence for an abuse of discretion. Tillman v. State, 354 S.W.3d

425, 435 (Tex. Crim. App. 2011). If the same evidence comes in elsewhere without

objection, no reversible error is presented. Lane v. State, 151 S.W.3d 188, 192–93

(Tex. Crim. App. 2004).

       The testimony about which appellant complains is the SANE’s recounting of

statements made by I.S. concerning the most recent incident of sexual assault by

appellant. I.S. later testified at trial about the same incident in greater detail.

Appellant made no objection to the substance of this portion of I.S.’s testimony.1

Because I.S. testified about the same matters as the nurse examiner, any error in

admitting the SANE’s testimony over appellant’s hearsay objection was rendered

harmless. See Valle v. State, 109 S.W.3d 500, 509–10 (Tex. Crim. App. 2003). We

resolve appellant’s first point against him.




   1
     Appellant made several objections that questions asked by the prosecutor were leading.
These objections were overruled and appellant does not challenge those rulings on appeal.
                                           –2–
II. Forensic Report

      In his second issue, appellant contends the trial court improperly admitted a

forensic DNA report in violation of his constitutional right to confrontation.

Appellant argues that, because the author of State’s Exhibit 18, a Male Screening

Laboratory Report (“MSLR”), was not present at trial to testify regarding his

analysis, and there was no showing the defense had a prior opportunity to question

him, the admission of the report deprived him of his right to confrontation under the

Sixth Amendment to the United States Constitution. See Crawford v. Washington,

541 U.S. 36, 57–60 (2004). As with appellant’s hearsay complaint, we conclude any

error in admission of the evidence was harmless.

      An alleged confrontation clause violation is subject to a harm analysis under

rule 44.2(a) of the Texas Rules of Appellate Procedure. Langham v. State, 305

S.W.3d 568, 582 (Tex. Crim. App. 2010). Under rule 44.2(a) we must reverse the

judgment of conviction or punishment unless we determine beyond a reasonable

doubt that the error did not contribute to the conviction or punishment. TEX. R. APP.

P. 44.2(a). In making this determination, we examine the following factors: 1) how

important was the out-of-court statement to the State's case; 2) whether the out-of-

court statement was cumulative of other evidence; 3) the presence or absence of

evidence corroborating or contradicting the out-of-court statement on material

points; and 4) the overall strength of the prosecution's case. Scott v. State, 227

S.W.3d 670, 690–91 (Tex. Crim. App. 2007). In addition, we may consider the

                                        –3–
source and nature of the error, to what extent, if any, it was emphasized by the State,

and how weighty the jury may have found the erroneously admitted evidence to be

compared to the balance of the evidence with respect to the element or defensive

issue to which it is relevant. Id.

      The forensic report about which appellant complains was one of multiple

DNA reports prepared based on swabs taken from I.S. as part of her sexual assault

examination. The MSLR was prepared by Gerard Lunanuova, a forensic scientist

who worked at the Garland Crime Laboratory. The report indicated that male DNA

was detected in swabs of I.S.’s vagina, anus, neck and breast.

      The remaining DNA reports, State’s Exhibits 19, 20, and 21, were prepared

by Clare Moyers and Cassandra Canela, who also worked as forensic scientists at

the Garland Crime Laboratory. Both Moyers and Canela testified at trial and

appellant does not challenge their reports or testimony on appeal. Moyers testified

she conducted DNA testing comparing a buccal swab from appellant and vaginal

and anal swabs from I.S. The results of the testing showed that a partial DNA profile

from the swabs taken from I.S. was consistent with appellant’s DNA profile and he

could not be excluded as a contributor.

      Canela testified she compared the swabs taken from I.S.’s neck and breast to

appellant’s saliva sample and penile swab. Canela obtained a DNA mixture profile

from I.S.’s neck swab and determined it was 4.54 quadrillion times more likely that

the DNA came from I.S., appellant, and an unknown third person, than that the DNA

                                          –4–
came from I.S. and two unknown individuals. The DNA mixture from the breast

swab showed a profile in which it was 1.7 septillion times more likely the DNA

came from I.S., appellant, and a third person than from I.S. and two unknown people.

Finally, the epithelial cell fraction of the DNA examined from the swab of

appellant’s penis showed it was 1.19 octillion times more likely the mixture came

from I.S., appellant, and an unknown individual than that it came from appellant and

two unknown individuals.

      In addition to the DNA reports, I.S. testified at trial that appellant had sexually

assaulted her on multiple occasions. Appellant presents no argument concerning

how he was harmed by the admission of the MSLR. Given the greater specificity of

the unchallenged DNA evidence and I.S.’s testimony identifying appellant as the

person who assaulted her, we conclude beyond a reasonable doubt that the admission

of the MSLR did not contribute to appellant’s conviction or punishment. See

Coleman v. State, 833 S.W.2d 286, 289–90 (Tex. App.—Houston [14th Dist.] 1992,

pet. ref’d). We resolve appellant’s second issue against him.

III. Outcry Witness

      In his third issue, appellant contends the trial court erred in allowing

McKenzie McIntosh to testify about statements made by I.S. during a forensic

interview. Appellant argues that because I.S. told her mother about appellant’s

abuse before speaking with McIntosh, the exception to the hearsay rule for “outcry”

statements does not apply.

                                          –5–
      Article 38.072 of the Texas Code of Criminal Procedure creates an exception

to the inadmissibility of hearsay testimony for statements made by a child

complainant under the age of fourteen. TEX. CODE CRIM. PROC. ANN. art. 38.072.

When a defendant is charged with certain offenses, article 38.072 allows out-of-

court statements made by the child victim into evidence so long as the statements

describe the offense and are testified to by the first person over the age of eighteen

the victim told about the offense. Sanchez v. State, 354 S.W.3d 476, 484 (Tex. Crim.

App. 2011). The victim’s out-of-court statement is commonly known as an “outcry”

and the adult who testifies about the outcry is known as an “outcry witness.” Id. A

trial court has broad discretion in determining the admissibility of such evidence.

Garcia v. State, 792 S.W.2d 88, 92 (Tex. Crim. App. 1990).

      Whether or not someone qualifies as an outcry witness is event-specific, rather

than person-specific, and there may be different outcry witnesses for different acts

of abuse committed by the same defendant against the same victim. See West v.

State, 121 S.W.3d 95, 104 (Tex. App.—Fort Worth 2003, pet. ref’d). Before more

than one outcry witness may testify, however, the outcry must be about a different

event and not “simply a repetition of the same event as related by the child to

different individuals.” Id. If the State presents evidence that a person is a proper

outcry witness, the burden shifts to the defendant to rebut this evidence. Garcia,

792 S.W.2d at 91–92.



                                         –6–
      The State designated both I.S.’s mother and McIntosh as outcry witnesses.

I.S.’s mother was designated as the outcry witness for the most recent alleged

incident of abuse that preceded appellant’s arrest. McIntosh was designated as the

outcry witness for the alleged instances of abuse that occurred earlier. Outside the

presence of the jury, McIntosh testified she interviewed I.S. when I.S. was ten years

old. During the interview, I.S. discussed multiple acts of sexual abuse committed

by appellant and I.S. said McIntosh was the first “grownup” she had told about those

incidents. On cross-examination, the defense asked McIntosh whether she was “100

percent certain that [I.S.] disclosed everything to her and not her mother.” McIntosh

responded, “As far as I know from what she told me, but I’m not 100 percent

certain.”

      The defense then objected to McIntosh as an outcry witness arguing it was

unclear how much of the alleged abuse I.S. had discussed with her mother before

her forensic interview with McIntosh. The State responded that, although I.S. may

have told her mother that appellant had done “stuff” to her earlier, I.S.’s mother told

them the only incident I.S. told her about specifically was the most recent one. The

trial court concluded McIntosh could be considered an outcry witness for the

incidents of abuse other than the most recent one that I.S. first discussed with her

mother.

      On appeal, appellant contends the trial court erred in designating McIntosh as

an outcry witness because the State did not conclusively establish she was the first

                                         –7–
adult to whom I.S. made statements about the earlier incidents of abuse. The record

shows I.S. affirmatively told McIntosh she was the first “grownup” with whom she

discussed the earlier events of abuse. Furthermore, the State represented that, other

than telling her mother that appellant had done “stuff” to her before, I.S. told her

mother only about the most recent incident of abuse before the forensic interview.

General allusions to abuse do not constitute the type of outcry that permit an

individual to testify as an outcry witness. Rodgers v. State, 442 S.W.3d 547, 552

(Tex. App.—Dallas 2014, pet, ref’d). Appellant presented no rebuttal evidence to

show that I.S. made disclosures to her mother about the earlier incidents that were

sufficiently detailed to qualify as an outcry. See id.

      Appellant additionally argues the State failed to establish that McIntosh was

over the age of eighteen at the time of the interview. But appellant failed to object

at trial to the State’s evidence on this basis. Accordingly, this complaint has been

waived. See TEX. R. APP. P. 33.1; Wimer v. State, No. 04-02-00557-CR, 2003 WL

22903011, at *2 (Tex. App.—San Antonio Dec. 10, 2003, pet. ref’d) (mem. op., not

designated for publication).

      Even assuming the complaint was not waived, the trial court implicitly

recognized McIntosh was over the age of eighteen when it held that she was qualified

to testify as an outcry witness. See Wimer, 2003 WL 22903011, at *2. This finding

is supported by McIntosh’s testimony at trial that her position as a forensic

interviewer requires a college degree and additional training. McIntosh further

                                         –8–
testified she had been working as a forensic interviewer for over six years and had

conducted over two thousand interviews. McIntosh’s interview of I.S. occurred less

than two years before trial. Based on this record, we cannot conclude the trial court

abused its discretion in allowing McIntosh to testify as an outcry witness. We

overrule appellant’s third issue.

IV. Sufficiency of the Evidence

      In his fourth issue, appellant argues the evidence is insufficient to establish he

committed two or more acts of sexual abuse against I.S. during a period of thirty

days or more to support his conviction for continuous sexual abuse. When reviewing

a challenge to the legal sufficiency of the evidence supporting a criminal conviction,

we view the evidence in the light most favorable to the verdict and determine

whether a rational trier of fact could have found the essential elements of the offense

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Lucio v.

State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011). We do not resolve conflicts of

fact, weigh evidence, or evaluate the credibility of the witnesses as this is the

function of the trier of fact. See Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim.

App. 1999). Instead we determine whether both the explicit and implicit findings of

the trier of fact are rational by viewing all the evidence admitted at trial in the light

most favorable to the adjudication. Adelman v. State, 828 S.W.2d 418, 422 (Tex.

Crim. App. 1992). The factfinder is the sole judge of the witnesses’ credibility and



                                          –9–
their testimony’s weight. See Bonham v. State, 680 S.W.2d 815, 819 (Tex. Crim.

App. 1984).

       A person commits the offense of continuous sexual abuse of a child if (1)

during a period that is thirty or more days in duration, the person commits two or

more acts of sexual abuse and (2) at the time of the commission of each act, the actor

is seventeen years of age or older and the victim is a child younger than fourteen

years of age.2 TEX. PENAL CODE ANN. § 21.02(b). Appellant acknowledges that

I.S.’s testimony at trial established the last incident of abuse occurred on July 19,

2018 when she was ten years old. Appellant also acknowledges that I.S. testified

the first incident of abuse occurred when she was nine years old at the time of her

cousin’s funeral. Appellant argues I.S.’s testimony regarding the first incident was

insufficient to support a finding of continuous sexual abuse because she did not

provide specific details of the incident to prove that appellant committed an act of

abuse at that time. Even if we conclude I.S.’s testimony by itself was insufficient to

show appellant committed two acts of sexual abuse more than thirty days apart, I.S.’s

testimony in combination with the testimony of McIntosh and her mother provided

the requisite evidence.

       I.S.’s mother testified I.S. was born in January 2008. She further testified she

left I.S. alone with appellant when her nephew died in January 2017. McIntosh


   2
    Appellant does not dispute that the evidence shows he was older than seventeen years of age
when the alleged acts occurred.
                                            –10–
testified I.S. told her appellant first abused her just after she turned nine years old

and her mother went to her cousin’s funeral. I.S. told McIntosh that appellant pulled

down both their pants and tried to put his sexual organ in her sexual organ but he

“couldn’t get it in.” I.S. also told McIntosh that appellant was “grabbing her chest

while he was doing that to her.” Outcry testimony admitted pursuant to article

38.072 is considered substantive evidence, admissible for the truth of the matter

asserted. Bays v. State, 396 S.W.3d 580, 581 n.1 (Tex. Crim. App. 2013).

      Based on the testimony of I.S., I.S.’s mother, and McIntosh, a rational trier of

fact could have found that appellant first abused I.S. in January 2017 when she was

nine years old and the last act of abuse was in July 2018 when I.S. was ten years old.

These facts support the conclusion that appellant committed at least two acts of abuse

more than thirty days apart. We resolve appellant’s fourth issue against him.

      We affirm the trial court’s judgment.




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
200313F.U05




                                        –11–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HARVEY LEWIS SIMS, Appellant                  On Appeal from the 219th Judicial
                                              District Court, Collin County, Texas
No. 05-20-00313-CR          V.                Trial Court Cause No. 219-83735-
                                              2018.
THE STATE OF TEXAS, Appellee                  Opinion delivered by Justice
                                              Reichek. Justices Osborne and
                                              Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered January 18, 2022




                                       –12–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HARVEY LEWIS SIMS, Appellant                  On Appeal from the 219th Judicial
                                              District Court, Collin County, Texas
No. 05-20-00316-CR          V.                Trial Court Cause No. 219-83735-
                                              2018.
THE STATE OF TEXAS, Appellee                  Opinion delivered by Justice
                                              Reichek. Justices Osborne and
                                              Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered January 18, 2022




                                       –13–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HARVEY LEWIS SIMS, Appellant                  On Appeal from the 219th Judicial
                                              District Court, Collin County, Texas
No. 05-20-00317-CR          V.                Trial Court Cause No. 219-83735-
                                              2018.
THE STATE OF TEXAS, Appellee                  Opinion delivered by Justice
                                              Reichek. Justices Osborne and
                                              Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered January 18, 2022




                                       –14–